Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 10/13/2021.
Claims 1, 3-15 are pending. 

Priority
Applicant claim to provisional priority application 62/459,545 and 62/529,418 is objected because none of the provisional application support at least the second limitation of the claim. The limitation of receiving second allocation is not disclosed by App # 62/459,545 nor by App # 62/529,418. Applicant is respectfully requested to identify the necessary support. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The originally filed specification fails to describe “wherein based on one or more downlink or uplink of the terminal in the first time interval being continuously scheduled, the terminal performs the signal transmission and reception with the base station using only one or more of the first downlink region or the first uplink region in the first time interval, and wherein based on the terminal being a Narrow Band Internet of Things (NB-IoT) terminal and the one or more downlink or uplink of the terminal in the first time interval being non- continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region indicated by the second allocation information.” The specification simply does not disclose continuous scheduling as recited in the claim. Entire specification has been searched, but close support could be identified. “Non-continuous scheduled” is described in par. 200 and 0239. None of this limitation describe for example determining the terminal to be NB-IOT and based on determination performing the signal transmission as recited in the claim, especially as indicated by the second allocation.  As such, Examiner, notes that above subject matter is not described in originally filed specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USP 10, 827,486 B2) in view of Chen et al. (10,211,955 B2), Patel et al. (US 10,499,356) and Alvarino et al. (USP 10,306,441).

Regarding claim 1, 12, Lee discloses a method or a terminal for transmitting and receiving, by a terminal, signals to and from a base station in a wireless communication system, the method or the terminal comprising: 
a transmitter (see col. 3, lines 9-15);
a receiver (see col. 3, lines 9-15); and 
a processor operatively coupled to the transmitter and the receiver (see col. 3, lines 9-15), 
wherein the processor is configured to:
receiving first allocation information indicating a first downlink region, a guard period (GP) and a first uplink region for a first time interval (see col. 5, lines 20-56, discloses allocation of resources within a subframe, the subframe composed of downlink, GP and uplink, see also col. 1, lines 55-65); 
receiving second allocation information indicating one or more of a second downlink region or a second uplink region (see col. 1, lines 66-col. 2, lines 67, discloses a downlink control information region used for allocation of the rest of the frame, note that based on first allocation, the frame structure consists of downlink, GP and uplink regions, the second allocation flexibly allocates the rest of the frame to only downlink, reallocation of GP to downlink region or vice versa, i.e. the first type of subframe); and 
performing signal transmission and reception with the base station in the first time interval, using only the first downlink region and the first uplink region or using the first 
wherein based on one or more downlink or uplink of the terminal in the first time interval being continuously scheduled (see fig. 4, describes a time period as continuously scheduled, such as all in downlink direction), the terminal performs the signal transmission and reception with the base station using only one or more of the first downlink region or the first uplink region in the first time interval (fig. 4, the frame is configured in only in one direction to perform downlink transmission).
Lee fails to disclose performing communication based on to characteristics of the terminal and wherein the second allocation of uplink or downlink is additionally allocated in the GP. 
Chen discloses performing communication based on characteristics of the terminal (see col. 8, lines 15-34, discloses signaling capability or type of the device to determine the appropriate configuration for performing communication) and wherein the second allocation of uplink or downlink is additionally allocated in the GP (see col. 11, lines 44-61, discloses sending uplink control information within guard period).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing communication such as uplink and downlink according to characteristic of the terminal as described by Chen. 
The motivation for doing so would be to allow determining configuring the UE based on different types or characteristics allowing more efficient communication. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to include the one or more downlink or uplink of the terminal in the first time interval being non-continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region indicated by the second allocation information as described by Patel. 
The motivation for doing so would be to allow efficiently performing communication within the guard region. 
Lee does not disclose wherein the terminal is a Narrowband internet of things (NB-IOT) terminal or wherein the characteristic of the terminal comprises whether the terminal is an NB-IOT. 
However, Chen discloses determining the characteristic of the UE and allowing configuration based on the characteristics (see col. 8, lines 15-34). Chen further discloses that the terminal can be IoT terminal (col. 5, lines 39-57). Alvarino further discloses the use of NB-IOT terminals (col. 9, lines 3-50). 

The motivation for doing so would be to apply the technique of communication to NB-IoT. 

Regarding claims 11, 13, Lee discloses a method or a base station for transmitting and receiving signals to and from a terminal in a wireless communication system, the base station comprising: 
a transmitter (see col. 4, line 60-col. 5, line 3, col. 8, line 22-44); 
a receiver (col. 8, line 22-44); and 
a processor operatively coupled to the transmitter and the receiver (col. 8, line 22-44), wherein the processor is configured to: 
transmit first allocation information indicating a first downlink region, a guard period (GP) and a first uplink region for a first time interval (see col. 5, lines 20-56, discloses allocation of resources within a subframe, the subframe composed of downlink, GP and uplink, see also col. 1, lines 55-65); 
transmit second allocation information indicating one or more of a second downlink region or a second uplink region additionally allocated in the GP (see col. 1, lines 66-col. 2, lines 67, discloses a downlink control information region used for allocation of the rest of the frame, note that based on first allocation, the frame structure consists of downlink, GP and uplink regions, the second allocation flexibly allocates the rest of the frame to only downlink, reallocation of GP to downlink region or vice versa, i.e. the first type of subframe); and 

wherein based on one or more downlink or uplink of the terminal in the first time interval being continuously scheduled (see fig. 4, describes a time period as continuously scheduled, such as all in downlink direction), the terminal performs the signal transmission and reception with the base station using only one or more of the first downlink region or the first uplink region in the first time interval (fig. 4, the frame is configured in only in one direction to perform downlink transmission).
Lee fails to disclose performing communication based on characteristics of the terminal and wherein the second allocation of uplink or downlink is additionally allocated in the GP. 
Chen discloses performing communication based on characteristics of the terminal (see col. 8, lines 15-34, discloses signaling capability or type of the device to determine the appropriate configuration for performing communication) and wherein the second allocation of uplink or downlink is additionally allocated in the GP (see col. 11, lines 44-61, discloses sending uplink control information within guard period).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing communication such as uplink and downlink according to characteristic of the terminal as described by Chen. 
The motivation for doing so would be to allow determining configuring the UE based on different types or characteristics allowing more efficient communication. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to include the one or more downlink or uplink of the terminal in the first time interval being non-continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region indicated by the second allocation information as described by Patel. 
The motivation for doing so would be to allow efficiently performing communication within the guard region. 
Lee does not disclose wherein the terminal is a Narrowband internet of things (NB-IOT) terminal or wherein the characteristic of the terminal comprises whether the terminal is an NB-IOT. 
However, Chen discloses determining the characteristic of the UE and allowing configuration based on the characteristics (see col. 8, lines 15-34). Chen further discloses that the terminal can be IoT terminal (col. 5, lines 39-57). Alvarino further discloses the use of NB-IOT terminals (col. 9, lines 3-50). 

The motivation for doing so would be to apply the technique of communication to NB-IoT. 

Regarding claim 4, Lee discloses the method wherein the first time interval is one subframe (see fig. 1, discloses each block as a subframe, see also col. 1, lines 55-65).

Regarding claim 5, Lee discloses the method wherein the first allocation information comprises: configuration information about the first time interval and information indicating the number of additional symbols for the first uplink region (see col. 1, lines 55-65, discloses the first allocation of subframe to include downlink, first and second time periods).

Regarding claim 6, Lee discloses the method wherein the second allocation information comprises: one or more of the number of downlink symbols additionally allocated in the GP or the number of uplink symbols additionally allocated in the GP (see col. 1, lines 65-col. 2, lines 67, the second region which is allocated as between downlink, uplink or GP as downlink or uplink).

Regarding claim 7, Lee fails to explicitly disclose the method wherein a time interval except for a resource region additionally allocated in the GP by the second allocation information is at least 20 microseconds or more.

As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a time interval is at least 20 microseconds or more as described by Chen.
The motivation for doing so would to allow communication of at least one symbol as a minimum unit of transmission. 

Regarding claim 14, Lee discloses the terminal wherein the terminal is capable of communicating with at least one of another terminal, a base station or a network (see col. 4,lines 45-64). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen, Patel and Alvarino as applied to claim 1 above, and further in view of Bai et al. (USP 10,292,150 B2).

Regarding claim 3, Lee fails to disclose the method wherein the characteristics of the terminal comprise a coverage enhancement (CE) mode of the terminal or a CE level of the terminal.
	Bai discloses wherein the characteristics of the terminal comprise a coverage enhancement (CE) mode of the terminal or a CE level of the terminal (see col. 3, lines 1-3, 
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing communication according to characteristic wherein the characteristic comprises a CE mode of the terminal.
The motivation for doing so would be to allow determine if the terminal is in CE mode and configure the allocation accordingly such that the communicated symbols are properly transmitted and received. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen, Patel and Alvarino as applied to claim 1 above, and further in view of Yang et al. (Wo 2013/055337 A1).

Regarding claim 8, Lee fails to disclose the method wherein, when the second allocation information indicates the second downlink region additionally allocated in the GP, the terminal receives, through the second downlink region, a narrowband physical downlink shared channel (NPDSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first downlink region.
Yang disclose the method wherein, when the second allocation information indicates the second downlink region additionally allocated in the GP, the terminal receives, through the second downlink region, a narrowband physical downlink shared channel (NPDSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first downlink region (see par. 0035, discloses communication during gap using PDSCH). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the terminal receiving through the second downlink region a NPDSCH as described by Yang. 
The motivation for doing so would be to perform data communication with the narrow band device. 

Regarding claim 9, Lee fails to disclose the method wherein, when the second allocation information indicates the second downlink region additionally allocated in the GP, the terminal transmits, through the second uplink region, a narrow physical uplink shared channel (NPUSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first uplink region.
Chen discloses performing uplink communication of data within guard period of a subframe (see fig. 4, 425). Yang further disclose the method wherein, when the second allocation information indicates the second downlink region additionally allocated in the GP, the terminal receives, through the second downlink region, a narrow physical downlink shared channel (NPDSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first downlink region (see par. 0035, discloses communication during gap using PDSCH). Alvarino discloses NB-IoT device configured to communicate using NPUSCH (col. 9, lines 3-50). 

The motivation for doing so would be to perform data communication with the narrow band device. 

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen, Patel and Alvarino as applied to claim 1 above, and further in view of Ikeda (US 8503366 B2).

Regarding claim 10, Lee fails to disclose but Ikeda discloses the method wherein the second downlink region is configured with the same cyclic prefix (CP) as the first downlink region, wherein the second uplink region is configured with the same CP as the first uplink region (see col. 5, lines 62-col. 6, line 5, discloses that a CP can be fixed for each symbol of the subframe).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the second downlink region is configured with the same cyclic prefix (CP) as the first downlink region, wherein the second uplink region is configured with the same CP as the first uplink region as described by Ikeda. 
The motivation for doing so would be to allow reducing the consumption of radio resources (Ikeda at col. 6, lines 6-9). 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen, Patel and Alvarino as applied to claim 1 above, and further in view of Westerberg et al. (US 8,229,365 B2).

Regarding claim 15, Lee fails to disclose but Westerberg discloses wherein the terminal performs the signal transmission and reception with the base station in the first time interval further based on maximum downlink channel propagation delay and uplink timing advance (see col. 1, lines 51-60, discloses uplink and downlink configuration requires determining and using maximum propagation time and timing advance).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the terminal performs the signal transmission and reception with the base station in the first time interval further based on maximum downlink channel propagation delay and uplink timing advance as described by Westerberg. 
The motivation for doing so would be to avoid interference by sufficiently allowing enough time within the guard period. 

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
Examiner respectfully notes that Applicant has not addressed the objection to priority raise in previous office action. As such, the pending claims are not afforded the priority date of provisional applications identified above. For purpose of examination, the priority date for pending claims is 02/19/2018. 
Applicant amended the claim and alleges that the cited combination fails to disclose the amended subject matter. At page 6-9 of the remarks, Applicant appears to argue Patel but notes Alvarino. Patel is a relevant reference here and examiner respectfully disagrees with applicant’s argument that Patel fails to disclose the noted limitation. As noted by applicant, Patel discloses communication of terminals within the guard region. Applicant does not particularly describe why the information transmitted within the guard region cannot be interpreted as non-continuous, as it is clearly non-continuous since there uplink and downlink separated by additional GP, or why the allocation of transmission of various terminal within the legacy GP region is not second allocation based on applicant’s claim. As such, Applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466